Name: Commission Regulation (EC) No 3246/94 of 21 December 1994 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  EU finance;  animal product
 Date Published: nan

 No L 338/70 Official Journal of the European Communities 28 . 12. 94 COMMISSION REGULATION (EC) No 3246/94 of 21 December 1994 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen '2 . This average shall be equal to the weighted average of the prices for adult bovine animals recorded in Switzerland in accordance with the Annex to this Regulation.' 3 . Article 4 is replaced by the following : '4. Where Switzerland takes measures on veterinary or health protection grounds in particular which affect the prices recorded on the markets, the Commission may take as a basis the prices last recorded on the market before such measures were put into effect.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden and in particular Article 169 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1884/94 (2), and in particular Article 10 (5) thereof, Whereas Commission Regulation (EEC) No 611 /77 of 18 March 1977 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen (3), as last amended by Regulation (EEC) No 1049/92 (4) lays down the procedures for calculating the levy applying to Sweden and Switzerland ; whereas as a result of the acces ­ sion of Sweden to the European Union, this country should be withdrawn from the scope of that Regulation, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 611 /77 is hereby amended as follows : 1 . The words 'Sweden and' are deleted from Article 1 . 2. Paragraphs 2 and 3 of Article 2 are replaced by the following : Article 2 Annexes I and II to Regulation (EEC) No 611 /77 are replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of the entry into force of the Act of Accession of Norway, Austria, Finland and Sweden. It shall apply for the first time for the calculation of levies valid from the day following that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 77, 25. 3 . 1977, p. 14. (4) OJ No L 111 , 29. 4. 1992, p. 7. 28 . 12. 94 Official Journal of the European Communities No L 338/71 ANNEX 1 . Representative market (quotation centre) : Berne. 2 . Categories, qualities and coefficients : Categories and qualities Weighting coefficients GÃ ©nisses et bÃ ufs A 18,8 GÃ ©nisses et bÃ ufs B 9,9 GÃ ©nisses et bÃ ufs C 2,6 GÃ ©nisses et bÃ ufs D 1,7 Vaches A 4,7 Vaches B 3,1 Vaches C 14,6 Vaches D 14,0 Vaches E 1 5,6 Taureaux A 1 7,5 Taureaux A 2 2,4 Taureaux B 1 2,0 Taureaux B 2 1,2 Taureaux C 1,0 Taureaux D 0,5 Taureaux E 0,4